Order entered November 17, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00785-CV

                             ERIC A. SCZEPANIC, Appellant

                                             V.

                             CITIMORTGAGE INC., Appellee

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-08775-A

                                         ORDER
       We GRANT appellant’s November 13, 2014 unopposed motion to extend time to file

brief and ORDER appellant to file his brief or motion to dismiss the appeal no later than

November 20, 2014. No further extensions will be granted absent exigent circumstances.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE